
	

115 SRES 109 IS: Encouraging the Government of Pakistan to release Aasiya Noreen, internationally known as Asia Bibi, and reform its religiously intolerant laws regarding blasphemy.
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 109
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2017
			Mr. Paul (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Encouraging the Government of Pakistan to release Aasiya Noreen, internationally known as Asia
			 Bibi, and reform its religiously intolerant laws regarding blasphemy.
	
	
 Whereas, in June 2009, Asia Bibi allegedly insulted the Muslim faith during a confrontation with Muslim neighbors and drank from a water source shared by these Muslim neighbors;
 Whereas, in November 2010, Asia Bibi, a Pakistani Christian woman, was sentenced to death by hanging after being convicted of blasphemy by a Pakistani District Court under Article 295–C of Pakistan’s penal code;
 Whereas, according to the United States Commission on International Religious Freedom, Pakistan’s blasphemy laws set severe punishments, including death or life in prison, and have been levied against religious minorities, including Christians, Hindus, and Ahmadiyya and Shi’a Muslims, as well as Sunni Muslims;
 Whereas a petition calling for the immediate release of Asia Bibi has generated over 690,000 signatures, and 250,000 of the signatures, roughly a third of the total amount, were made by petitioners from the United States;
 Whereas, in January 2011, Pakistani politician Salmaan Taseer, the governor of Punjab province, who campaigned for Asia Bibi’s release and called for reform to Pakistan’s blasphemy codes, outraged religious conservatives and was assassinated by his security guard, Mumtaz Qadri;
 Whereas, in March 2011, Federal Minister for Minority Affairs Shahbaz Bhatti was assassinated in Islamabad, Pakistan, after receiving death threats for his support of reforming Pakistan’s blasphemy codes and calling for the release of Asia Bibi;
 Whereas, in October 2014, the Lahore High Court of Appeals upheld the death sentence of Asia Bibi; Whereas the execution of Mumtaz Qadri in February 2016 resulted in street protests that called for the death of Asia Bibi;
 Whereas, in Pakistan, mere accusations of blasphemy, even by private individuals, often lead to violence against those accused by private actors;
 Whereas Pakistan’s human rights problems include poor prison conditions, arbitrary detention, lengthy pretrial detention, a weak criminal justice system, lack of judicial independence in the lower courts, and governmental infringement on citizens’ privacy rights;
 Whereas Asia Bibi is at risk of extrajudicial murder even if she is released; Whereas, in Pakistan, violence, abuse, and social and religious intolerance by militant organizations and other nongovernmental actors contribute to a culture of lawlessness in some parts of the country; and
 Whereas there is great concern for Asia Bibi’s safety during her incarceration due to reports that prisoners who are members of religious minorities face a heightened risk of mistreatment, torture, or murder: Now, therefore, be it
		
	
 That the Senate— (1)urges the Government of Pakistan to immediately and unconditionally release Asia Bibi and ensure that she, her family, and her legal counsel are afforded all necessary measures to ensure their safety; and
 (2)urges the Government of Pakistan to reform its laws to reflect democratic norms and ideals and work to promote tolerance of religious minorities, whether Muslim, Christian, Hindu, or other ostracized, so that no one is in danger of persecution from the government or their neighbors for exercising their right to free speech and practicing their religion.
			
